DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7, 8, 13, 15, 16 and 19 are objected to because of the following informalities:  
With regard to claim 2, “and” should be added before carotenoids in line 4.
With regard to claim 7, “and” should be added at the end of line 10. 
With regard to claim 8, “and” should be added before carotenoids in line 4.
With regard to claim 13, the claim recites “remove the water”. However, water is not previously recited as being present, and thus this should merely recite “remove water” instead.
With regard to claim 15, “and” should be added at the end of line 6. 
With regard to claim 16, “and” should be added before carotenoids in line 4.
With regard to claim 19, the claim recites “remove the water”. However, water is not previously recited as being present, and thus this should merely recite “remove water” instead.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 5, the claim recites “wherein the unsaponifiable materials are recovered by solvent extraction.” However, claim 1 recites “recovering at least a portion of the unsaponifiable materials.” It is unclear if it is the portion of unsaponifiable materials in claim 1 which is recovered in claim 5, or if instead claim 5 is requiring that all the materials must be recovered, unlike in claim 1.
For purposes of examination, the claim will be interpreted as requiring that only the at least a portion of unsaponifiable materials recovered must be recovered by solvent extraction
With regard to claims 17, 19, and 20, the claims each recite “the unsaponifiable material…” However, the claims 15-17 do not previously recite unsaponifiable material. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slade et al. (US 2016/0145536).
With regard to claims 1 and 4, Slade teaches a method for producing biodiesel from feedstocks (paragraph [0001]) comprising the following steps:
a) providing a feedstock comprising unsaponifiable components (paragraph [0014]).
b) performing transesterification of the feedstock with an alcohol (paragraph [0047]) to produce crude biodiesel (paragraph [0050]).
c) purification of crude biodiesel by cold filtration (instant claim 4) to produce a purified biodiesel stream and remove unsaponifiables (paragraph [0058]). This is equivalent to separating to produce a purified biodiesel stream and recovering unsaponifiables of instant claim 1.
With regard to claim 2, Slade teaches that the unsaponifiables comprise sterols (paragraph [0062]).
With regard to claim 6, Slade teaches subjecting the feedstock to a pre-treatment process before transesterification (paragraph [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Slade et al. (US 2016/0145536) as applied to claims 1 and 2 above, and further in view of Piccirilli (US 2016/0108013, cited on IDS 11/8/2021).
With regard to claims 3 and 5, Slade teaches the method above, where the product comprises unsaponifiable components including sterols (paragraph [0062]) which are removed from the biodiesel (paragraph [0058]).
Slade does not specifically teach removing the sterols from the unsaponifiable components by a process comprising saponification or recovering the sterols by solvent extraction.
Piccirilli teaches a process for selective extraction of unsaponifiable materials from renewable materials (paragraph [0001]) where the process comprises the following:
a) transesterification of a raw material to produce an unsaponifiable fraction (paragraph [0072]).
b) saponification of the unsaponifiable fraction (paragraph [0037]).
c) extraction of the unsaponifiable fraction (paragraph [0038]) where the extraction is solvent extraction (paragraph [0107]) to extract the desired components which include sterols (paragraph [0154]).
Piccirilli further teaches that this process of extraction provides the benefits of reduced investment in materials, and the production of high-value coproducts (paragraphs [0155]-[0156]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recover the sterols from the unsaponifiable products of Slade by the process of saponification and extraction as taught by Piccirilli, because both Slade and Piccirilli teach a process comprising transesterification and production of an unsaponifiable fraction comprising sterols, and Piccirilli teaches that sterols are a desirable unsaponifiable product to be recovered (paragraph [0004]) and teaches that the process of recovering comprising saponification and solvent extraction provides the benefits of reduced investment in materials, and the production of high-value coproducts (paragraphs [0155]-[0156]).
Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slade et al. (US 2016/0145536) in view of Piccirilli (US 2016/0108013, cited on IDS 11/8/2021).
With regard to claims 7-11, and 14, Slade teaches a method for producing biodiesel from feedstocks (paragraph [0001]) comprising the following steps:
a) providing a feedstock comprising unsaponifiable components (paragraph [0014]).
b) pretreatment of the feedstock comprising unsaponifiable components to produce a pretreated feedstock (paragraph [0030]).
c) introducing the pretreated feedstock to an FFA refining process to produce a refined feedstock (paragraph [0031])
d) performing transesterification of the refined feedstock with an alcohol (paragraph [0047]) to produce crude biodiesel (paragraph [0050]).
e) purification of the crude biodiesel by distillation (instant claims 10 and 11) to produce a purified biodiesel stream and provide a distillation bottoms stream (biodiesel residue) (paragraph [0054]) where the purification by distillation removes unsaponifiables from the purified biodiesel (paragraph [0064]). Slade further teaches that the unsaponifiable components include sterols (instant claim 8) (paragraph [0062]).
	Slade does not specifically teach recovering unsaponifiable material from the residue by removing sterols from the unsaponifiable components by a process comprising saponification or recovering the sterols by solvent extraction.
Piccirilli teaches a process for selective extraction of unsaponifiable materials from renewable materials (paragraph [0001]) where the process comprises the following:
a) transesterification of a raw material to produce an unsaponifiable fraction (paragraph [0072]).
b) saponification of the unsaponifiable fraction (instant claim 9) (paragraph [0037]).
c) extraction of the unsaponifiable fraction (paragraph [0038]) where the extraction is solvent extraction (instant claim 14) (paragraph [0107]) to extract the desired components which include sterols (paragraph [0154]).
Piccirilli further teaches that this process of extraction provides the benefits of reduced investment in materials, and the production of high-value coproducts (paragraphs [0155]-[0156]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recover the sterols from the unsaponifiable products of Slade by the process of saponification and extraction as taught by Piccirilli, because both Slade and Piccirilli teach a process comprising transesterification and production of an unsaponifiable fraction comprising sterols, and Piccirilli teaches that sterols are a desirable unsaponifiable product to be recovered (paragraph [0004]) and teaches that the process of recovering comprising saponification and solvent extraction provides the benefits of reduced investment in materials, and the production of high-value coproducts (paragraphs [0155]-[0156]).
	With regard to claim 12, Slade teaches that the distillation includes a temperature of 200-300°C and a pressure of 0 to 800 Torr (paragraph [0065]). These are within the ranges of 170-300°C and 800-0 Torr of instant claim 12.
With regard to claim 13, Slade teaches drying the crude biodiesel by stripping the biodiesel of alcohol and water in a biodiesel alcohol stripper before purification of the crude biodiesel (paragraph [0056]).
With regard to claims 15-17 and 20, Slade teaches a method for producing biodiesel from feedstocks (paragraph [0001]) comprising the following steps:
a) performing transesterification of the feedstock with an alcohol (paragraph [0047]) to produce crude biodiesel (paragraph [0050]).
b) purification of crude biodiesel by cold filtration to produce a purified biodiesel stream and a distillation bottoms stream (paragraph [0054]) where the purification by distillation removes unsaponifiable components (paragraph [0064]) which include sterols (valuable chemicals instant claim 16) (paragraph [0062]).
Slade does not specifically teach recovering the sterols from the distillation bottoms by saponification and solvent extraction.
Piccirilli teaches a process for selective extraction of unsaponifiable materials from renewable materials (paragraph [0001]) where the process comprises the following:
a) transesterification of a raw material to produce an unsaponifiable fraction (paragraph [0072]).
b) saponification of the unsaponifiable fraction (instant claim 17) (paragraph [0037]).
c) extraction of the unsaponifiable fraction (paragraph [0038]) where the extraction is solvent extraction (instant claim 20) (paragraph [0107]) to extract the desired components which include sterols (paragraph [0154]).
Piccirilli further teaches that this process of extraction provides the benefits of reduced investment in materials, and the production of high-value coproducts (paragraphs [0155]-[0156]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recover the sterols from the unsaponifiable products of Slade by the process of saponification and extraction as taught by Piccirilli, because both Slade and Piccirilli teach a process comprising transesterification and production of an unsaponifiable fraction comprising sterols, and Piccirilli teaches that sterols are a desirable unsaponifiable product to be recovered (paragraph [0004]) and teaches that the process of recovering comprising saponification and solvent extraction provides the benefits of reduced investment in materials, and the production of high-value coproducts (paragraphs [0155]-[0156]).
With regard to claim 18, Slade teaches that the distillation includes a temperature of 200-300°C and a pressure of 0 to 800 Torr (paragraph [0065]). These are within the ranges of 170-300°C and 800-0 Torr of instant claim 18.
With regard to claim 19, Slade teaches drying the crude biodiesel by stripping the biodiesel of alcohol and water in a biodiesel alcohol stripper before purification of the crude biodiesel (paragraph [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772